As filed with the U.S. Securities and Exchange Commission on January 29, 2013 File No.333-170422 811-22492 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 4 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 7 [X] (Check appropriate box or boxes) MainGate Trust (Exact name of Registrant as Specified in Charter) 6075 Poplar Ave. Memphis, TN 38119 (Address of Principal Executive Offices) (Registrant's Telephone Number, including Area Code) - (901) 537-1866 Geoffrey P. Mavar MainGate Trust 6075 Poplar Ave. Memphis, TN 38119 (Name and address of agent for Service) With copies to: Dee Anne Sjögren Thompson Coburn LLP One US Bank Plaza St. Louis, Missouri 63101 (314) 552-6295 It is proposed that this filing will become effective (check appropriate box) [ ] Immediately upon filing pursuant to Rule 485(b). [X ] on January 29, 2013 pursuant to Rule 485(b). [ ] on (date) pursuant to Rule 485(a)(1). [ ] 60 days after filing pursuant to Rule 485 (a)(1). [ ] 75 days after filing pursuant to Rule 485 (a)(2). [ ] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Explanatory Note:This Post-Effective Amendment No. 4 to the Registration Statement of MainGate Trust (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended November 30, 2012. PROSPECTUS January 29, 2013 Class A (AMLPX) Class I (IMLPX) 6075 Poplar Avenue Memphis, TN38119 1-855-MLP-FUND (1-855-657-3863) www.maingatefunds.com Unlike most mutual funds, the Fund does not have flow-through tax treatment but instead is taxed as a regular corporation for U.S. federal income tax purposes.See “Principal Strategies” and “Principal Risks.” The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS
